 20-01010-jlg       Doc 17       Filed 07/07/20 Entered 07/07/20 15:04:29           Main Document
                                               Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
ORLY GENGER,                                                   :   Case No. 19-13895 (JLG)
                                                               :
                                    Debtor.                    :
                                                               :
---------------------------------------------------------------x
DALIA GENGER,                                                  :
                                                               :
                                    Plaintiff,                 :
v.                                                             :   Adv. Pro. No. 20-01010 (JLG)
                                                               :
ORLY GENGER, MICHAEL BOWEN, ARIE                               :
GENGER, ARNOLD BROSER, DAVID                                   :
BROSER, ERIC HERSCHMANN, THE                                   :
GENGER LITIGATION TRUST, ADBG LLC,                             :
TEDCO INC., and DEBORAH PIAZZA as                              :
Chapter 7 Trustee,                                             :
                                                               :
Defendants.                                                    :
---------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

       I, Heather Montgomery, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the noticing agent for the Chapter 7 Trustee in the above-captioned
case.

        On June 25, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following documents via electronic mail upon the service list attached hereto as
Exhibit A; and on June 26, 2020, via first class mail upon the service list attached hereto as
Exhibit B:

       Notice of Appearance and Request for Service of Notices and Other Documents
        [Docket No. 10];
       Notice of Hearing to Consider Various Defendants’ Motion to Dismiss Dalia
        Genger’s Amended Complaint [Docket No. 12] and
20-01010-jlg    Doc 17    Filed 07/07/20 Entered 07/07/20 15:04:29       Main Document
                                        Pg 2 of 6



      Declaration of Jared C. Borriello in Support of Various Defendants’ Motion to
       Dismiss Dalia Genger’s Amended Complaint [Docket No. 13].


Dated: July 7, 2020


                                                 /s/ Heather Montgomery
                                                 Heather Montgomery
                                                 KCC
                                                 222 N Pacific Coast Highway, Suite 300
                                                 El Segundo, CA 90245




                                           -2-
20-01010-jlg   Doc 17   Filed 07/07/20 Entered 07/07/20 15:04:29   Main Document
                                      Pg 3 of 6




                                Exhibit A
           20-01010-jlg            Doc 17       Filed 07/07/20 Entered 07/07/20 15:04:29                       Main Document
                                                              Pg 4 ofA6
                                                               Exhibit
                                                              Served via Electronic Mail



             DESCRIPTION                        COMPANY                               CONTACT                        EMAIL
  Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          Thomas A. Pitta         tpitta@emmetmarvin.com
  Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          John Dellaportas        jdellaportas@emmetmarvin.com
  Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          Beth Claire Khinchuk    bkhinchuk@emmetmarvin.com
  Counsel to Arnold Broser, David
  Broser, ADBG LLC, and Tedco, Inc.   Hughes, Hubbard & Reed LLP           Christopher K. Kiplok   chris.kiplok@hugheshubbard.com
  Counsel to Arnold Broser, David
  Broser, ADBG LLC, and Tedco, Inc.   Hughes, Hubbard & Reed LLP           Christopher Gartman     chris.gartman@hugheshubbard.com
  Michael Bowen                       c/o Kasowitz Benson Torres LLP       Michael Bowen           mbowen@kasowitz.com
  Eric Herschmann                     c/o Kasowitz Benson Torres LLP       Eric Herschmann         eherschmann@kasowitz.com
  Counsel to Dalia Genger             Law Offices of Ira Daniel Tokayer    Ira Daniel Tokayer      imtoke@mindspring.com
  Counsel to Orly Genger, Debtor      Reitler Kailas & Rosenblatt LLC      Yann Geron              ygeron@reitlerlaw.com
  Counsel to Orly Genger, Debtor      Reitler Kailas & Rosenblatt LLC      Julie B. Wlodinguer     jwlodinguer@reitlerlaw.com
  The Genger Litigation Trust         c/o Stein & Harris                   Lance Harris            lance@steinharris.com
  Chapter 7 Trustee                   Tarter Krinsky & Drogin LLP          Deborah Piazza          dpiazza@tarterkrinsky.com
  Counsel to Chapter 7 Trustee        Tarter Krinsky & Drogin LLP          Rocco A. Cavaliere      rcavaliere@tarterkrinsky.com




In re Orly Genger
Case No. 19-13895 (JLG)                                                   Page 1 of 1
20-01010-jlg   Doc 17   Filed 07/07/20 Entered 07/07/20 15:04:29   Main Document
                                      Pg 5 of 6




                                Exhibit B
                                                                              Exhibit B
                                                                      Served via First Class Mail



          Description                   CreditorName          CreditorNoticeName                   Address1                     Address2        City   State     Zip

 US Bankruptcy Court Judge,      Chambers of the Honorable                                                                    One Bowling
 Southern District of New York   James L. Garrity                                    United States Bankruptcy Court, S.D.N.Y. Green         New York   NY      10004
 Counsel to Dalia Genger,        Law Offices of Ira Daniel
                                                                                                                                                                                           20-01010-jlg




 Plaintiff                       Tokayer                     Ira Daniel Tokayer      420 Lexington Avenue, Suite 2400                       New York   NY      10170
                                                                                                                                                                                           Doc 17
                                                                                                                                                                                     Pg 6 of 6
                                                                                                                                                                       Filed 07/07/20 Entered 07/07/20 15:04:29
                                                                                                                                                                                           Main Document




In re Orly Genger
Case No. 19-13895 (JLG)                                                           Page 1 of 1
